


116 HR 2926 IH: Navigation Safety Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2926
IN THE HOUSE OF REPRESENTATIVES

May 22, 2019
Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 46, United States Code, to adjust certain standards for shipping safety, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Navigation Safety Act of 2019.  2.Electronic charts; equivalency (a)RequirementsSection 3105(a)(1) of title 46, United States Code, is amended to read as follows: 
 
(1)Electronic charts in lieu of marine charts, charts, and mapsSubject to paragraph (2), the following vessels, while operating on the navigable waters of the United States, shall be equipped with and operate electronic navigational charts conforming to a standard acceptable to the Secretary in lieu of any marine charts, charts, and maps required by titles 33 and 46, Code of Federal Regulations, as in effect on the date of the enactment of this paragraph: (A)A self-propelled commercial vessel of at least 65 feet in overall length. 
(B)A vessel carrying more than a number of passengers for hire determined by the Secretary.  (C)A towing vessel of more than 26 feet in overall length and 600 horsepower. 
(D)Any other vessel for which the Secretary decides that electronic charts are necessary for the safe navigation of the vessel..  (b)Exemptions and waiversSection 3105(a)(2) of title 46, United States Code, is amended by— 
(1)in subparagraph (A), by striking operates; and and inserting operates;;  (2)in subparagraph (B), by striking those waters. and inserting those waters; and; and 
(3)by adding at the end the following:  (C)permit vessels that operate solely landward of the baseline from which the territorial sea of the United States is measured to utilize software-based, platform-independent electronic chart systems that the Secretary determines are capable of displaying electronic navigational charts with necessary scale and detail to ensure safe navigation for the intended voyage.. 
3.Offshore navigation 
(a)Port access routesSection 70003(e) of title 46, United States Code, is amended— (1)in paragraph (3), by striking continues; and and inserting continues;; 
(2)in paragraph (4), by striking the period at the end and inserting ; and; and  (3)by adding at the end the following: 
 
(5)shall, unless otherwise authorized by the Secretary, and notwithstanding any other provision of this chapter, require— (A)a 2-nautical-mile buffer between the parallel outer or seaward boundary of a traffic lane and any offshore structure affixed to the submerged land of the Outer Continental Shelf; and 
(B)a 5-nautical-mile buffer between the entry or exit of any traffic separation scheme and any offshore structure..  (b)Navigation; conflict mitigationNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall implement the recommendations of the Atlantic Coast Port Access Route Study, docket number USCG–2011–0351, dated February 24, 2016, including any recommendations in the appendices thereto. 
(c)FairwaysNot later than July 1, 2021, the Commandant of the Coast Guard shall conduct a review of navigation on the East Coast of the United States and submit recommendations for new fairways on such coast to facilitate commerce to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.  4.Safety of special activities (a)In generalTitle 46, United States Code, is amended by inserting after section 70005 the following: 
 
70006.Safety of special activities 
(a)In generalThe Secretary may establish a safety zone to address special activities in the exclusive economic zone.  (b)DefinitionsIn this section: 
(1)The term safety zone has the meaning provided in section 165.20 of title 33, Code of Federal Regulations.  (2)The term special activities includes— 
(A)space activities, including launch and reentry, as those terms are defined in section 50902 of title 51, carried out by United States citizens; and  (B)offshore energy development activities, as described in section 8(p)(1)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)(C)), on or near a fixed platform. 
(3)The term United States citizen has the same meaning as the term eligible owners in section 12103.  (4)The term fixed platform means an artificial island, installation, or structure permanently attached to the sea-bed for the purpose of exploration or exploitation of resources or for other economic purposes.. 
(b)Clerical amendmentThe analysis for chapter 700 of title 46, United States Code, is amended by inserting after the item relating to section 70005 the following:   70006. Safety of special activities..  (c)Regulations (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish regulations to implement this section. 
(2)Alignment with other regulationsSuch regulations shall align with subchapter C of chapter III of title 14, Code of Federal Regulations.  5.Towing vessels; operation outside the boundary line (a)Interim exemptionA towing vessel to which this section applies is exempt from any additional requirements of subtitle II of title 46, United States Code, and chapter I of title 33 and chapter I of title 46, Code of Federal Regulations that would result solely from such vessel operating outside the Boundary Line (as such term is defined in section 103 of title 46, United States Code) if such vessel— 
(1)is listed as a response vessel on a vessel response plan and is operating outside the Boundary Line solely to perform duties of a response vessel; or  (2)is operating outside the Boundary Line solely to perform operations necessary to escort a vessel with limited maneuverability. 
(b)ApplicabilityThis section applies to a towing vessel— (1)that is subject to inspection under chapter 33 of title 46, United States Code, and subchapter M of title 46, Code of Federal Regulations; 
(2)with only Lakes, Bays, and Sounds or Rivers routes recorded on such vessel’s certificate of documentation under section 176.110 of title 46, Code of Federal Regulations; and  (3) (A)that, with respect to a vessel that is described in subsection (a)(1), is listed on a vessel response plan under part 155 of title 33, Code of Federal Regulations, on the date of the enactment of this Act; or 
(B)that, with respect to a vessel described in subsection (a)(2), is regularly engages in harbor assist operations, including the docking, undocking, mooring, unmooring, and escorting of vessels with limited maneuverability.  (c)LimitationsA vessel exempted under subsection (a) is subject to the following operating limitations: 
(1)Response vesselsThe voyage of a vessel exempted under subsection (a)(1) shall— (A)be less than 12 hours in total duration; and 
(B)originate and end in the inspection zone of a single Officer In-Charge, Marine Inspection, as defined in section 3305(d)(4) of title 46, United States Code.  (2)Escort vesselsThe voyage of a vessel exempted under subsection (a)(2) shall— 
(A)be less than 12 hours in total duration;  (B)originate and end in the inspection zone of a single Officer In-Charge, Marine Inspection, as such term is defined in section 3305(d)(4) of title 46, United States Code; and 
(C)occurs no further than 10 nautical miles from the Boundary Line.  (d)TerminationThe interim exemption provided under subsection (a) shall terminate on July 22, 2023. 
(e)RestrictionThe Officer In-Charge, Marine Inspection, as defined in section 3305(d)(4) of title 46, United States Code, for an inspection zone may restrict operations under the exemptions provided under subsection (a) for safety purposes.  (f)BriefingNot later than July 22, 2022, the Commandant of the Coast Guard shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate regarding the following: 
(1)The impacts of the interim exemptions provided under this section.  (2)Any safety concerns regarding the expiration of such interim exemptions. 
(3)Whether such interim exemptions should be extended or made permanent in the interests of safety.   